UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period To Commission file number 1-44 ARCHER-DANIELS-MIDLAND COMPANY A. Full title of the plan and the address of the plan, if different from that of the issuer named below: ADM 401(k) and Employee Stock Ownership Plan for Hourly Employees ADM 401(k) and Employee Stock Ownership Plan for Salaried Employees B. Name of the issuer of the securities held pursuant to the Plan and the address of its principal executive office: Archer-Daniels-Midland Company 4666 Faries Parkway PO Box 1470 Decatur, Illinois 62525 ADM 401(k) and Employee Stock Ownership Plan for Salaried Employees and ADM 401(k) and Employee Stock Ownership Plan for Hourly Employees Years Ended December 31, 2010 and 2009 With Report of Independent Auditors ADM 401(k) and Employee Stock Ownership Plan for Salaried Employees and ADM 401(k) and Employee Stock Ownership Plan for Hourly Employees Audited Financial Statements and Schedule Years Ended December 31, 2010 and 2009 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 6 Schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 18 Report of Independent Registered Public Accounting Firm The Benefit Plans Committee ADM 401(k) and Employee Stock Ownership Plan for Salaried Employees and ADM 401(k) and Employee Stock Ownership Plan for Hourly Employees We have audited the accompanying statements of net assets available for benefits of ADM 401(k) and Employee Stock Ownership Plan for Salaried Employees (the Salaried Plan) and ADM 401(k) and Employee Stock Ownership Plan for Hourly Employees (the Hourly Plan) (collectively, the Plans) as of December 31, 2010 and 2009, and the related statements of changes in net assets available for benefits for the Plans for the years then ended.These financial statements are the responsibility of the Plans’ management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plans’ internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plans’ internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements for the Plans referred to above present fairly, in all material respects, the net assets available for benefits of the Plans at December 31, 2010 and 2009, and the changes in their net assets available for benefits for the years then ended, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedules of assets (held at end of year) as of December 31, 2010, are presented for the purpose of additional analysis and are not a required part of the financial statements but are supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedules are the responsibility of the Plans’ management. The supplemental schedules have been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, are fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ Ernst & Young St. Louis, MO June 16, 2011 ADM 401(k) and Employee Stock Ownership Plan for Salaried Employees and ADM 401(k) and Employee Stock Ownership Plan for Hourly Employees Statements of Net Assets Available for Benefits December 31, 2010 Salaried Plan Hourly Plan Assets Interest in Master Trust at fair value $ $ Notes receivable from participants Contributions receivable from employer Total assets available for benefits at fair value Adjustment from fair value to contract value for fully responsive investment contract ) ) Net assets available for benefits $ $ December 31, 2009 Salaried Plan Hourly Plan Assets Interest in Master Trust at fair value $ $ Notes receivable from participants Contributions receivable from employer Total assets available for benefits at fair value Adjustment from fair value to contract value for fully responsive investment contract Net assets available for benefits $ $ See accompanying notes. ADM 401(k) and Employee Stock Ownership Plan for Salaried Employees and ADM 401(k) and Employee Stock Ownership Plan for Hourly Employees Statements of Changes in Net Assets Available for Benefits Year Ended December 31, 2010 Salaried Plan Hourly Plan Additions: Net investment gain from plan interest in Master Trust $ $ Interest income from participant notes receivable Contributions from employer Contributions from participating employees Transfers - Deductions: Withdrawals Plan expenses Transfers - Net increase Net assets available for benefits at beginning of year Net assets available for benefits at end of year $ $ Year Ended December 31, 2009 Salaried Plan Hourly Plan Additions: Net investment gain from plan interest in Master Trust $ $ Interest income from participant notes receivable Contributions from employer Contributions from participating employees Transfers - Deductions: Withdrawals Plan expenses Transfers - Net increase Net assets available for benefits at beginning of year Net assets available for benefits at end of year $ $ See accompanying notes. ADM 401(k) and Employee Stock Ownership Plan for Salaried Employees and ADM 401(k) Employee Stock Ownership Plan for Hourly Employees Notes to Financial Statements December 31, 2010 1. Description of the Plans General ADM 401(k) and Employee Stock Ownership Plan for Salaried Employees (the Salaried Plan) and ADM 401(k) and Employee Stock Ownership Plan for Hourly Employees (the Hourly Plan) (collectively, the Plans), each of which includes an employee stock ownership component, are defined contribution plans available to all eligible salaried and hourly employees of Archer-Daniels-Midland Company (ADM or the Company) and its participating affiliates.The Plans are subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA).The following description of the Plans provides only general information.Participants should refer to the appropriate plan document and the prospectus for a more complete description of the applicable plan’s provisions. Employee eligibility varies by employment class, location and employment status.Complete information regarding employee eligibility is described in the plan documents, summary plan descriptions, and in certain cases, an appendix to the appropriate plan. Arrangement with Related Party The assets of the Plans are held by Hickory Point Bank & Trust, FSB, through a master trust agreement (the Master Trust). The Plans hold investments in ADM common stock which are permitted parties-in-interest transactions. Furthermore, dividends paid on ADM common stock held in participant accounts are automatically reinvested in additional shares of the Company’s common stock unless the participant has elected to receive a distribution of such dividends in cash. Shares of ADM common stock are purchased on the market with any dividends received by the plan and not distributed.The Plans held 16,611,705 and 16,756,196 number of shares of ADM common stock as of December 31, 2010 and 2009, respectively. There is no time requirement for holding common stock purchased with ordinary dividends. The total amount of dividends paid on ADM common stock for December 31, 2010 and 2009 was $10,102,631 and $9,544,997, respectively. Contributions Under the terms of the Plans, employees electing to participate can contribute from 1% up to as much as 50% of their compensation to the plan, subject to certain Internal Revenue Service (IRS) limitations and the respective plan’s provisions for the participating location.Participants age 50 or older can make additional “catch-up” contributions, up to the limits allowed under the tax laws.Eligible new hires on or after January 1, 2009 are automatically enrolled at 6% unless they file an affirmative election requesting a higher or lower participation percentage within the terms of the applicable plan. ADM 401(k) and Employee Stock Ownership Plan for Salaried Employees and ADM 401(k) Employee Stock Ownership Plan for Hourly Employees Notes to Financial Statements (continued) 1. Description of the Plans (continued) ADM’s matching contributions are made in cash.The Company also makes a non-elective contribution of 1% of plan-defined compensation to all eligible employees’ accounts, subject to each Plan’s provisions, which may vary by participating locations.For participants hired on or after January 1, 2009, the Company’s match and non-elective contributions vest over a two year period.For participants hired before January 1, 2009, the Company match and non-elective contributions vest immediately.For the Hourly Plan, the Company contributions and vesting rules may vary for hourly bargaining unit employees. Employees should refer to the plan appendix applicable to their plan and participating location for more complete information regarding employee contributions, employer match and non-elective contribution eligibility and limitations. Forfeitures Participants forfeit their nonvested balances upon the earlier of the full distribution of their vested account following termination of employment or a break in service of five years. If a participant receives a distribution of his or her vested account, and the participant is rehired before incurring a five year break in service, any nonvested balance that previously was forfeited will be reinstated if the participant repays the vested balance that was distributed. Forfeited balances of terminated participant’s nonvested accounts are applied to pay administrative expenses, used to reduce employer contributions or otherwise applied in accordance with the terms of the plan. Unallocated forfeitures balances as of December 31, 2010 and 2009 were $469,803 and $28,995, respectively, and forfeitures used to reduce employer contributions for 2009 were $66,500. There were no forfeitures used to reduce employer contributions in 2010. Investment Options Participants may invest their contributions in one or more of the investment options offered by the Plans, including ADM common stock.Participants can elect at any time to convert all or any number of the shares of ADM common stock held in their accounts to cash and have the cash transferred within the plan to be invested in the investment options available under the applicable plan.Participants can also elect to sell any portion of the investment options in their accounts and reinvest the proceeds in one or more of the other investment options. Participant Loans For eligible salaried and hourly employees, loans are allowed for general purposes or for home purchase. For the Hourly Plan, some hourly bargaining unit employees’ loans are limited to certain hardship situations or home purchase. General purpose and hardship loans are available for terms of up to five years and home purchase loans are available for terms of up to ten years. ADM 401(k) and Employee Stock Ownership Plan for Salaried Employees and ADM 401(k) Employee Stock Ownership Plan for Hourly Employees Notes to Financial Statements (continued) 1. Description of the Plans (continued) Eligible participants may borrow from their plan accounts a minimum of $1,000 or the amount available to the participant up to the lesser of $50,000, 50% of their participant account balance or 100% of their loan-eligible plan accounts.A “loan-eligible plan account” for this purpose is any plan account except an account reflecting “Roth” contributions (including Roth 401(k) contributions and Roth account roll-overs) and earnings thereon.A maximum of one loan may be outstanding to a participant at any time. The loans are secured by the balance in the participant’s account and bear interest at a rate equal to the prime rate at the time of the loan’s issuance plus 1%. Principal and interest are repaid ratably through payroll deductions, with payments taken from each paycheck.Eligibility for the general purpose loan varies by each plan’s provisions. Complete information regarding participant loans is described in the plan document, summary plan description, and in certain cases, an appendix to the appropriate plan. Participant Accounts Each participant’s account contains the participant’s contributions, roll-over or transferred accounts from other qualified plans, the Company’s matching and non-elective contributions and investment earnings.The benefit to which a participant is entitled is the vested benefit that can be provided from the participant’s account. Withdrawal The vested value of an employee’s account is payable following termination of employment.Withdrawals by active employees are permitted within a 90-day period following automatic enrollment, upon reaching age 59 1/2 or for specific hardship circumstances (only after receiving a loan available to the participant under the loan program). 2. Significant Accounting Policies Basis of Accounting The accounting records of the Plans are maintained on the accrual basis. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates. ADM 401(k) and Employee Stock Ownership Plan for Salaried Employees and ADM 401(k) Employee Stock Ownership Plan for Hourly Employees Notes to Financial Statements (continued) 2. Significant Accounting Policies (continued) Reclassifications Certain items in prior year’s financial statements have been reclassified to conform to the current year’s presentation. New Accounting Standards In January 2010, the Plans adopted the amended guidance in Accounting Standards Codification (ASC) Topic 820, Fair Value Measurements and Disclosures (ASC 820), which requires the Plans to disclose the amounts and reasons for significant transfers between Levels 1 and 2 in the fair value hierarchy as well as reasons for any transfers in or out of Level 3.The amended guidance also requires the Plans to provide fair value measurement disclosures for each class of assets and liabilities and disclose information about both the valuation techniques and inputs used in estimating Level 2 and Level 3 fair value measurements.The adoption of this amendment requires expanded disclosure in the notes to the Plans’ financial statements but does not impact financial results. In September 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update 2010-25, Reporting Loans to Participants Defined by Contribution Pension Plans (ASU 2010-25).ASU 2010-25 requires participant loans to be measured at their unpaid principal balance plus any accrued but unpaid interest and classified as notes receivable from participants.Previously, loans were measured at fair value and classified as investments.ASU 2010-25 is effective for fiscal years ending after December 15, 2010 and is required to be applied retrospectively.The adoption of ASU 2010-25 did not change the value of participant loans from the amount previously reported as of December 31, 2009.Participant loans as of December 31, 2009 have been reclassified to notes receivable from participants to conform to the current year’s presentation. Investment Valuation and Income Recognition Investments in the Master Trust are reported at fair value. Further information regarding the valuation techniques used to measure the fair value of investment assets held by the Plans and the Master Trust is included in the Fair Value Measurements footnote (see Note 3). ADM 401(k) and Employee Stock Ownership Plan for Salaried Employees and ADM 401(k) Employee Stock Ownership Plan for Hourly Employees Notes to Financial Statements (continued) 2. Significant Accounting Policies (continued) As described in ASC Topic 962, Plan Accounting – Defined Contribution Pension Plans, investment contracts held by a defined contribution plan are required to be reported at fair value. However, contract value is the relevant measurement for fully benefit-responsive investment contracts, because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plans.The Master Trust investment in the Galliard Stable Value Fund (the Fund) is considered a fully benefit-responsive investment contract. As required by ASC 962, the statement of net assets available for benefits presents the fair value of the investment in the Fund as well as the adjustment from fair value to contract value for fully benefit-responsive investment contracts.The fair value of the Fund has been estimated based on the fair value of the underlying investment contracts in the Fund as reported by the manager of the Fund.The contract value of the Fund represents contributions plus earnings, less participant withdrawals and administrative expenses. Notes Receivable from Participants Notes receivable from participants represent participant loans that are recorded at their unpaid principal balance plus any accrued but unpaid interest.Interest income on notes receivable from participants is recorded when it is earned.Related fees are recorded as administrative expenses and are expensed when they are incurred. No allowance for credit losses has been recorded as of December 31, 2010 and 2009.If a participant ceases to make loan repayments and the plan administrator deems the participant loan to be a distribution, the participant loan balance is reduced and a benefit payment is recorded. 3.Fair Value Measurements The Plans’ assets are valued as required by ASC 820.ASC 820 establishes a framework for measuring fair value. That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurement) and the lowest priority to unobservable inputs (Level 3 measurement). The three levels are described below: Level 1: Quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2:
